Case 20-10343-LSS Doc 5595 Filed 07/15/21. Page 1 of 2

MN IULIS ANUS ral yh Od lg

   

re

 

Tor Tues

—Lavuei — Selber- | lerhain ;
BSA fankrv up tey CASE. |

7 fag Mack Sk |t% Float. Pee
ni : eninge, DE. (7801

Your Ur “Hor On QD r Se

i ae Ti BSA pas never Leen yindietep ,
V2 iGonvicted ar jncarsertads They are
-thild molesters and criminals, I
ee awl nat atop unt | the BSA ae ae
wa Bre ught to justice, They offered

_Wron fu achons . But Our (the -

va tian $ (attorney: b étp ne BoPe.
Sue i Judge’ Pan i eo

ss | to Silence US (the aetna) Ww, th a
 

Case 20-10343-LSS ._Doc 5595 Filed 07/15/21 Page 2 of 2

~ a=

for. American a ustce. are
Nave eae with this shertar

 

om __ all m, Wie Vir please n
vn all ae fas ident Bib

want +he whole world +e gee
Pee Poth. Fare: n_and dome str. ee ty
Seis an ng aA Now, AY

i _ pearl Lys out da, Lyon |

 

Thank you for | “Rien. an’
Se athe ob ruth:
hot ade 2 Tour Aanovab fe
re ee 2g: (verstein Se
